Citation Nr: 0721684	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1959 to September 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a January 2005 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
tinnitus.  In light of the foregoing, no allegations of 
errors of fact or law remain for appellate consideration and 
the claim has been fully resolved and rendered moot.  No 
exceptions to the mootness doctrine are present because the 
benefit sought on appeal has been granted without the need 
for action by the Board.  See Thomas v. Brown, 9 Vet. App. 
269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2006).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran claims entitlement to service connection for 
right ear hearing loss and an initial compensable evaluation 
for service-connected left ear hearing loss.  In a July 2003 
rating decision, the RO denied service connection for right 
ear hearing loss, based on a June 2003 audiological 
examination that found normal right ear hearing.  The RO also 
granted service connection for left ear hearing loss and 
assigned a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006), based on June 2003 VA 
examination findings.

The Board finds that remand is required because VA has not 
yet complied with its duty to assist under the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

First, the duty to assist includes obtaining evidence 
necessary to substantiate a veteran's claim, to include 
obtaining records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding that where VA treatment 
records are material to the issue on appeal and are not in 
the claims file, a remand is necessary because VA is deemed 
to have constructive knowledge).  In an April 2003 lay 
statement, the veteran asserted that there were hearing loss 
medical treatment records located at the VA Medical Center in 
Iron Mountain, Michigan.  No such records are of file.  

Second, the duty to assist includes providing the veteran 
with an examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
veteran).  In the June 2004 substantive appeal, the veteran 
asserted that his hearing loss had deteriorated over the 
prior year.  In a November 2004 letter, a private physician 
suggested that the veteran's hearing loss had worsened since 
he had last examined the veteran in 2003.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the Iron Mountain, 
Michigan VA Medical Center and obtain and 
associate with the claims file all 
relevant treatment records.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

3.  The RO must afford the veteran a VA 
audiological evaluation that addresses 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file, including any newly 
acquired records, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner must then give an opinion, in 
light of the service and postservice 
evidence of record, as to whether any 
right ear hearing loss is related to the 
veteran's military service.  The rationale 
for any opinions expressed must be 
provided.  The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



